          Case 4:20-cv-00432-JAS Document 47 Filed 08/13/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Pascua Yaqui Tribe,                                  NO. CV-20-00432-TUC-JAS
10                 Plaintiff,
                                                     JUDGMENT OF DISMISSAL IN A
11   v.
                                                                 CIVIL CASE
12   Gabriella Cázares-Kelly, in her official
     capacity as Pima County Recorder,
13
                   Defendant.
14
15
             Decision by Court. This action came for consideration before the Court. The
16
     issues have been considered and a decision has been rendered.
17
             IT IS ORDERED AND ADJUDGED, pursuant to the parties’ Joint Stipulation
18
     of Voluntary Dismissal without Prejudice, that this case is dismissed without prejudice.
19
     The remaining count in Plaintiffs’ Amended Complaint is DISMISSED WITHOUT
20
     PREJUDICE.
21
22
                                             Debra D. Lucas
23                                           District Court Executive/Clerk of Court
24
     August 13, 2021
25                                           s/ B. Cortez
                                       By    Deputy Clerk
26
27
28
     Case 4:20-cv-00432-JAS Document 47 Filed 08/13/21 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -2-
